DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-31 are pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/019579, filed on 02/09/2016.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/11/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 19-31 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 19, especially the first electrode and the second electrode connected to third terminals which are electrical independent from the first terminal and the second terminal, the control electrode, the first electrode and the second electrode have substantially the same size and the same shape as one another, and the control electrode, the first electrode and the second electrode are arranged along a one side of the semiconductor substrate in this order such that the control electrode is arranged at a central portion of the one side of the semiconductor substrate. The closest prior art references of record are Nakamura et al. U.S. Patent Application 2011/0215400 (hereinafter “Nakamura”), Kinouchi et al. U.S. Patent Application 2013/0153900 (hereinafter “Kinouchi”), Sakamoto et al. U.S. Patent No. 6,323,518 (hereinafter “Sakamoto”),  Asai Japanese Patent Document JP 2008-172132 A (hereinafter “Asai”), Stecher et al. U.S. Patent Application 2008/0327772 (hereinafter “Stecher”), and Imai et al. U.S. Patent Application 2002/0014639 (hereinafter “Imai”). Nakamura (Abstract, figures 11, 12, 14-17, [0076], [0078], [0108], [0134], [0137], [0138], and [0140]), Kinouchi (figures 1 and 5), Sakamoto (figures 2 and 9, col. 7 lines 28-45), Asai (figure 2), Stecher ([0021]), and Imai (figure 1, [0007], and [0025]) teach similar devices (refer also to Final Rejection mailed 04/21/2021 in application 16/228,015), however they do not teach the first electrode and the second electrode connected to third terminals which are electrical independent from the first terminal and the second terminal, the control electrode, the first electrode and the second electrode have substantially the same size and the same shape as one another, and the control electrode, the first electrode and the second electrode are arranged along a one side of the semiconductor substrate in this order such that the control electrode is arranged at a central portion of the one side of the semiconductor substrate. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakamura, Kinouchi, Sakamoto, Asai, Stecher, and/or Imai to arrive at the claimed invention. Claims 20-31 are allowed based on their dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839